DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (PG Pub. No. US 2017/0179299 A1).
Regarding claim 9, Bae teaches a method comprising: 
depositing a multi-layer stack (fig. 11: 120S/150S) over a semiconductor substrate (¶ 0029: 101), the multi-layer stack comprising alternating layers of a first semiconductor material and a second semiconductor material (¶ 0065: layers of 120S each comprise a first semiconductor material, and alternate with layers of 150S which each comprise a second semiconductor material); 
forming an epitaxial source/drain region (¶ 0074: 104 and/or 105) in the multi-layer stack extending at least partially through the multi-layer stack (¶ 0077 & fig. 29: 104 and/or 105 formed at least partially through stack layers 120 and 150); 
removing a first layer and a second layer (¶ 0065 & figs. 11-20: 152, 151) of the multi-layer stack to form a first recess and a second recess, respectively (¶ 0079 & figs. 35-36: stack layers 151 and 152 removed to form respective portions of recesses h2), wherein 
depositing a gate dielectric layer (¶ 0083: 135) in the first recess and the second recess (¶ 0086 & fig. 38: gate insulating material 135 formed in portions of recess h2), the gate dielectric layer filling the first recess to form a first isolation layer (fig. 38: gate insulating material 135 at least partially fills a first portion of recess h2), the first isolation layer extending between the epitaxial source/drain region and the semiconductor substrate (fig. 38: 135 laterally extends between portions of 104/105 and 110), wherein the first isolation layer extends from a third layer of the multi-layer stack to a fourth layer of the multi-layer stack (fig. 38: lower portion of 135 vertically extends between layers 122 and 121, and wherein the third layer and the fourth layer comprise the second semiconductor material (¶ 0065: in one exemplary embodiment, plurality of layers 120S, including 121 and 122, include silicon); and 
depositing a gate electrode material (¶ 0087: 130) in the second recess (fig. 41: 130 deposited in second portion of recess h2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bae as applied to claim 9 above, and further in view of Kang.
Regarding claim 10, Bae teaches the method of claim 9, wherein forming the epitaxial source/drain region comprises etching the multi-layer stack (¶ 0073: 120/150 removed by etching) to form a first opening (fig. 27: recessed portions of 120/150 exposed from 130a/140a) exposing a top surface of the first layer (fig. 21: etching recessed portions of 120/150 includes removing a portion of layer 122, which exposes a top surface of 152), and epitaxially growing the epitaxial source/drain region 

Regarding claim 13, Bae teaches the method of claim 9, wherein depositing the multi-layer stack comprises depositing the fourth layer over the second layer and the first layer (figs. 13-20: 121 deposited over 152 and 151), wherein depositing the gate dielectric layer comprises depositing the gate dielectric layer on four surfaces of the fourth layer of the multi-layer stack (figs. 39-41: 135 deposited on top and bottom surfaces of 121 in the x-y plane, and side surfaces of 122 in the x-z plane).

Regarding claim 14, Bae teaches the method of claim 13, wherein removing the first layer and the second layer of the multi-layer stack comprises a selective etching process which etches the first layer and the second layer at a rate faster than the selective etching process etches the third layer and the fourth layer (¶ 0079: sacrificial layers 152 and 151 etched selective to nanosheet layers 122 and 121).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bae as applied to claim 9 above, and further in view of Loubet et al. (PG Pub. No. US 2020/0303500 A1).
Regarding claim 11, Bae teaches the method of claim 9, comprising a first layer (153) and a second layer (152).  Bae further teaches the second layer comprises a thickness of around 15 nm, and the first layer has a thickness less than the second layer (¶ 0070).
Bae does not teach wherein the first layer is deposited to a first thickness from 4 nm to 6 nm and the second layer is deposited to a second thickness from 8 nm to 10 nm.
Loubet teaches a method of forming a semiconductor device (¶ 0037: 200), including forming a first layer (¶ 0027: 108A, corresponding to 153 of Bae) and a second layer (108, corresponding to 152 of Bae), wherein the first layer is deposited to a first thickness from 4 nm to 6 nm (¶ 0028: 108 layers formed to a thickness of about 4 nm to about 10 nm, which at least overlaps the claimed range of 4 nm to 6 nm) and the second layer is deposited to a second thickness from 8 nm to 10 nm (¶ 0028: the thickness of 108 at least overlaps the claimed range of 8 nm to 10 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first and second layers of Bae with the thicknesses of Loubet, as a means to improve isolation between the substrate and the channel region of the device, reducing short-channel effects, parasitic capacitance and off-state leakage (Loubet, ¶ 0024).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of sacrificial layer thickness in the sub-10 nm .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bae as applied to claim 9 above, and further in view of Wan et al. (PG Pub. No. US 2020/0135859 A1).
Regarding claim 12, Bae teaches the method of claim 9, wherein the gate dielectric layer is deposited by atomic layer deposition (¶ 0084: 135 formed by ALD).  Bae further teaches the gate electrode material is formed by filling an opening with conductive material such as metal (¶ 0087).
Bae is silent to wherein the gate electrode material is formed by atomic layer deposition and physical vapor deposition.
Wan teaches forming a gate electrode (¶ 0030: GE, corresponding to 130 of Bae) by filling an opening with conductive material (¶ 0032: 123, 125 including material similar to that of Bae), wherein the gate electrode material is formed by atomic layer deposition and physical vapor deposition (¶ 0034: at least GE portion 125 is formed by a combination of ALD and PVD).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the gate electrode material of Bae with the deposition of Wan, as a means to provide gate electrode materials suitable to enhance device performance including improved threshold voltage (Wan, ¶ 0033).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 .

Claims 21-23, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Chi et al. (PG Pub. No. US 2018/0269320 A1).
Regarding claim 21, Bae teaches a method comprising: 
depositing a multi-layer stack over a semiconductor substrate, the multi-layer stack (fig. 11: stack comprising 120S/150S) comprising alternating layers of a first semiconductor material (¶ 0065: layers of 150S, each comprising a first semiconductor material) and a second semiconductor material (¶ 0065: layers of 120S, each comprising a second semiconductor material, alternate with layers of 150S); 
forming a dummy gate stack (¶ 0071: 130a) over the multi-layer stack (figs. 16-17: 130a formed over stack 120F/150F, formed from 120S/150S); 
forming a gate spacer (¶ 0071: 140a) over the multi-layer stack adjacent the dummy gate stack (figs. 15-18: 140a formed over stack 120F/150F and adjacent to 130a);
patterning the multi-layer stack to form a first recess over the semiconductor substrate (¶ 0073 & fig. 20: 150S/120S patterned into 150/120, including recessing a first region of stack portions 121/122 and 151/152 exposed from 130a/140a); 
forming a first epitaxial source/drain region (¶ 0074: 104) in the first recess (fig. 30: 104 formed in first recessed portions of 120/150); 
removing a first layer and a second layer from the multi-layer stack to form a second recess and a third recess, respectively (¶ 0079 & fig. 35: 153 and 152 removed from 120/150 stack to form respective recesses h1 and h2), wherein the first layer and the 
depositing a high-k dielectric (¶ 0041: 135) in the second recess (¶ 0046 & fig. 38: gate insulating material deposited in recess h1 to form insulating layer 110); and 
depositing a gate stack in the third recess (¶¶ 0086-0087: gate electrode 130 and gate dielectric 135 deposited in h2), the gate stack comprising a gate electrode (130) and a gate dielectric (135), wherein the high-k dielectric and the gate dielectric comprise a same material (¶¶ 0046, 0086: 110 comprises gate insulating material 135).
Bae further teaches method forms a memory device (¶ 0041).
Bae does not teach the gate stack comprising an inverted T-shaped portion extending below the gate spacer in a direction perpendicular to a major surface of the semiconductor substrate.
Chi teaches a semiconductor device (fig. 39) including a gate stack (¶¶ 0150, 0190: 270/283) comprising an inverted T-shaped portion (¶ 0190: 270/283 comprises an inverted t-shape) extending below a gate spacer (¶ 0141: 250) in a direction perpendicular to a major surface of a semiconductor substrate (fig. 39: 270/280 extends below a portion of 250 in a direction perpendicular to a major surface of semiconductor substrate 110).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate stack of Bae with the shape of Chi, as a means to provide a long-channel field effect transistor (Chi, ¶ 0005), suitable for the formation of memory devices (Chi, ¶ 0052).
 
Regarding claim 22, Bae in view of Chi teaches the method of claim 21, further comprising: 
patterning the multi-layer stack to form a fourth recess over the semiconductor substrate (Bae, ¶ 0073 & fig. 20: 150S/120S patterned into 150/120, including recessing a second region of stack portions 121/122 and 151/152 exposed from 130a/140a); and 
forming a second epitaxial source/drain region (Bae, ¶ 0074: 105) in the fourth recess (Bae, fig. 30: 105 formed in second recessed portions of 120/150), 
wherein the gate stack is deposited between the first epitaxial source/drain region and the second epitaxial source/drain region (Bae, figs. 40-41: 130/135 deposited between 104 and 105), 
wherein the high-k dielectric is deposited extending continuously from below the first epitaxial source/drain region, under the gate stack, to below the second epitaxial source/drain region (Bae, ¶ 0086 & fig. 41: portion of 135 deposited in opening h1 forms insulating layer 100, which extends continuously from below a portion of 104, under 130/135, to below a portion of 105).

Regarding claim 23, Bae in view of Chi teaches the method of claim 21, wherein a third layer (Bae, 123) and a fourth layer (Bae, 122) of the multi-layer stack remain after removing the first layer and the second layer (Bae, figs. 35-36: 123 and 122 remain after selective removal of 153 and 152), wherein the third layer and the fourth layer comprise the second semiconductor material (Bae, ¶ 0065 & figs. 11-21: 123 and 122 comprise semiconductor material of 120S), wherein the third layer is between the high-k dielectric and the gate stack (Bae, fig. 38: 123 vertically interposed between high-k dielectric portion 110 and gate stack 130/135), wherein the fourth layer forms a channel region (Bae, ¶¶ 0079, 0087: 122 forms a channel region), and wherein the gate stack is between the third layer and the fourth layer (Bae, fig. 41: at least a portion of 130/135 vertically interposed between 123 and 122).

Regarding claim 25, Bae in view of Chi teaches the method of claim 21, wherein a third layer (Bae, 123) of the multi-layer stack remains after removing the first layer and the second layer (Bae, figs. 35-36: 123 remains after selective removal of 153 and 152), wherein the third layer comprises the second semiconductor material (Bae, ¶ 0065: 123 comprises semiconductor material), wherein the second semiconductor material is different from a third semiconductor material of the semiconductor 

Regarding claim 26, Bae in view of Chi teaches the method of claim 25, wherein a fourth layer (Bae, 122) and a fifth layer (Bae, 121) of the multi-layer stack remain after removing the first layer and the second layer (Bae, figs. 35-36: 122 and 121 remain after selective removal of 153 and 152), wherein the fourth layer and the fifth layer comprise the second semiconductor material (Bae, ¶ 0065 & figs 11-21: 122 and 121 comprise semiconductor material of 120S), wherein the fourth layer is between the high-k dielectric and the gate stack (Bae, fig. 41: 122 vertically interposed between high-k dielectric portion 110 and a portion of 130/135), and wherein the gate stack is between the fourth layer and the fifth layer (Bae, fig. 41: 130/135 vertically interposed between 122 and 121).

Regarding claim 28, Bae in view of Chi teaches the method of claim 21, wherein the high-k dielectric has a thickness from 2 nm to 3 nm (Bae, ¶ 0084: thickness of 135 is around 2.4 nm).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Chi as applied to claim 23 above, and further in view of Wan.
 Regarding claim 24, Bae in view of Chi teaches the method of claim 23, wherein the third layer and the fourth layer comprise silicon (Bae, ¶ 0065: layers 120S comprise silicon), and wherein the first epitaxial source/drain region comprises semiconductor material doped with a predetermined impurity (Bae, ¶ 0077).
Bae in view of Chi is silent to the first epitaxial source/drain region comprising silicon phosphide.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source/drain region of Bae in view of Chi with the material of Wan, as a means to form an n-type device (Wan, ¶ 0042) of a CMOS integrated circuit.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Chi as applied to claim 23 above, and further in view of Suk.
Regarding claim 27, Bae in view of Chi teaches the method of claim 23, wherein the second semiconductor material comprises silicon (Bae, ¶ 0065: layers 120S comprise silicon), and wherein the first epitaxial source/drain region comprises semiconductor material doped with a predetermined impurity (Bae, ¶ 0077).
Bae in view of Chi does not teach the second semiconductor material comprises silicon germanium, and the first epitaxial source/drain region comprising silicon germanium.
Suk teaches a semiconductor device (figs. 12A-12B among others) including first and second regions (NMOS region II, PMOS region I), the second semiconductor region comprising an epitaxial source/drain region (¶ 0023: 155, corresponding to 104/105 of Bae), and a semiconductor channel region (115) formed with a second semiconductor material layer (¶ 0170: channels 110/115 in region I), wherein the second semiconductor material comprises silicon germanium (¶ 0074), and the epitaxial source/drain region comprises silicon germanium (¶ 0074: 155 comprises SiGe).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the second semiconductor material and source/drain region of Bae in view of Chi with the material of Wan, as a means to form a p-type device (Wan, ¶ 0042) of a CMOS integrated circuit.

Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for allowance:  
The prior art fails to teach or clearly suggest the limitations stating:
Claims 15-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (PG Pub. No. US 2020/0083219 A1).
Kang teaches a method of forming a semiconductor device, the method comprising: 
depositing a multi-layer stack (¶ 0081 & fig. 11: 104/NSS) including a first sacrificial layer (¶ 0082: 104B), a second sacrificial layer (104), a first channel layer (¶ 0029: N2), and a second channel layer (N3),
forming a first source/drain region (¶ 0070: 730) extending through the second channel layer, the first channel layer, and the second sacrificial layer to a first top surface of the first sacrificial layer (fig. 31C: 730 extends through portions of N3, N2 and 104 to a top surface of 104B); 
etching the first channel layer and the first sacrificial layer from a first region of the semiconductor device (¶ 0122 & fig. 31A: N2 and a portion of 104B etched to form recess R7 in FA region of 102); and 
depositing a first dielectric layer (¶ 0127: 152, 754) in a first recess and a second recess (figs. 24A-25A, 31D: portion of 754 formed in insulation space INS between FA and N1, portion of 152 formed space GS between NSS layers).
However, Kang does not teach the method further comprising etching the second channel layer and the second sacrificial layer from a second region of the semiconductor device using a second etch process after forming the first source/drain region, as required by claim 15.

Response to Arguments
Applicant’s arguments with respect to claims 9-14 and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wan et al. (PG Pub. No. US 2021/0135016 A1) teaches a dummy gate stack (¶ 0045: 23, similar to 130a of Bae) comprising a single layer (¶ 0045: “The dummy gate stack 23 can be a single layer or a multi-layered structure”).  Accordingly, the dummy gate structure 130a of Bae reads on a gate stack, as recited in rejected claim 21.
Xie et al. (PG Pub. No. US 2020/0365687 A1) teaches forming a recess (¶ 0067: cavity 802) by removing a first semiconductor layer (¶ 0037: 210) of a multilayer stack (figs. 2A-2B: 202/206), and forming a bottom isolation region (¶ 0069: 1002) by filling the recess (¶ 0070).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894